Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-15 of U.S. Application 17/331,238 filed on May 26, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al (USPGPub 20200158760) in view of Tamura et al (USPGPub 20110221429). 

    PNG
    media_image1.png
    767
    535
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    599
    500
    media_image2.png
    Greyscale

Prior Art: Fukuhara and Tamura respectively 
Regarding claim 1, Fukuhara discloses a current sensor system (1) for measuring an AC electrical current (as disclosed in par 26) , comprising: a busbar (3) having a predefined thickness and a predefined width, and having a substantially rectangular cross section (par 27 discloses predetermine longitudinal and lateral direction sizes); a sensor device (8) comprising two sensor elements (7 and 21) spaced apart by a predefined distance along a first direction (longitudinal), each configured for measuring a magnetic field component oriented in a second direction (lateral direction); the sensor device being configured for determining a magnetic field difference or a magnetic field gradient (finding magnetic field flux) along the first direction based on these magnetic field components, and for determining said AC current based on the magnetic field gradient or magnetic field difference (par 44 and 49 discloses measuring the magnetic field in the lateral directions which is based on the gradient); wherein the sensor device is positioned relative to the busbar such that a reference point of the sensor device  (shown at fig 1 where the line is between both sensors) situated in the middle between the two sensor elements is located at a first distance  (par 62 discloses having sensors in different locations in relation to each other). Fukuhara does not fully disclose from a side of the busbar measured in the first direction, and is located at a second distance from the busbar measured in the second direction; wherein the first distance is a value in the range from 70% to 110% of the width of the busbar; and wherein the second predefined distance is a value in the range from 0.5 mm to 4.0 mm.
However, Tamura discloses from a side of the busbar measured in the first direction, and is located at a second distance from the busbar measured in the second direction; wherein the first distance is a value in the range (pars 37-41 as well as figs 1-4 shows the sensors can be in different locations). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Fukuhara in view of Tamura in order to accurately measure current through a conductor). Fukuhara in view of Tamura does not fully disclose wherein the first distance is a value in the range from 70% to 110% of the width of the busbar; and wherein the second predefined distance is a value in the range from 0.5 mm to 4.0 mm.

	However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention taught by Fukuhara in view of Tamura to be limited to wherein the first distance is a value in the range from 70% to 110% of the width of the busbar; and wherein the second predefined distance is a value in the range from 0.5 mm to 4.0 mm in order to detect current through the conductor based on location of the sensor elements. 

Regarding claim 5, Fukuhara discloses wherein the rectangular cross section of the busbar has a thickness in the range from 2.0 to 5.0 mm (par 31 discloses being 3mm or less). 

Regarding claim 6, Fukuhara in view of Tamura does not fully disclose wherein the rectangular cross section of the busbar has a width or an effective width in the range from 3.0 to 10.0 mm.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention taught by Fukuhara in view of Tamura to be limited to wherein the rectangular cross section of the busbar has a width or an effective width in the range from 3.0 to 10.0 mm in order to detect current through the conductor based on location of the sensor elements. 
Regarding claim 7, Fukuhara in view of Tamura does not fully disclose wherein the two sensor elements are spaced apart by a distance in the range from 0.5 mm to 4.0 mm.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention taught by Fukuhara in view of Tamura to be limited to wherein the two sensor elements are spaced apart by a distance in the range from 0.5 mm to 4.0 mm in order to detect current through the conductor based on location and accuracy of the sensor elements. 

Regarding claim 8, Fukuhara in view of Tamura does not fully disclose wherein the second predefined distance is a value in the range from 0.5 mm to 4.0 mm.
However, It has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention taught by Fukuhara in view of Tamura to be limited to wherein the two sensor elements are spaced apart by a distance in the range from 0.5 mm to 4.0 mm in order to detect current through the conductor based on sensitivity between the two sensor elements. 


	
Allowable Subject Matter
Claims 2-4 and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current, comprising: wherein the sensor device is positioned relative to the busbar such that a ratio of the magnitude of the AC current and the magnitude of the magnetic field gradient is substantially constant within a predefined tolerance margin of ±3.0%, for AC currents having a frequency in a predefined frequency range comprising at least the range from 100 Hz to 2000 Hz in combination with the other limitations of the claims.

Regarding claim 3, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current, comprising: wherein the sensor device is positioned relative to the busbar such that a phase shift of the magnetic field difference or of the magnetic field gradient with respect to a phase of the AC current is substantially constant within a second Docket No.: 21023.3840/46 predefined tolerance margin of ±3.00, for AC currents having a frequency in a predefined frequency range comprising at least the range from 100 Hz to 2000 Hz in combination with the other limitations of the claims.

Regarding claim 4, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current, comprising: wherein the sensor device is positioned relative to the busbar such that a real part of the first magnetic field component is substantially equal to a real part of the second magnetic field component within a predefined tolerance margin of +3.0%, and such that an imaginary part of the first magnetic field component is substantially equal to an imaginary part of the second magnetic field component within said predefined tolerance margin, for AC currents having a frequency in a predefined frequency range comprising at least the range from 100 Hz to 2000 Hz in combination with the other limitations of the claims.

Regarding claim 9, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current, comprising: wherein the two sensor elements are two horizontal Hall elements, and wherein the two horizontal Hall elements are spaced apart by a distance in the range from 0.5 mm to 4.0 mm; and wherein the rectangular cross section of the busbar has a thickness in the range from 2.0 mm to 5.0 mm and a width in the range from 3.0 mm to 10 mm; and Docket No.: 21023.3841/46 wherein the reference point is located in one or more of the following zones: i) in a predefined zone where the first predefined distance is a value in the range from 70% to 95% of the width of the busbar, and the second predefined distance is a value from 0.5 to 4.0 mm; or ii) in a predefined zone where the first predefined distance is a value in the range from 70% to 82% of the width, and the second predefined distance is a value from 0.5 to 1.5 mm; or iii) in a predefined zone where the first predefined distance is a value in the range from 72% to 87% of the width, and the second predefined distance is a value from 1.5 to 2.5 mm; or iv) in a predefined zone where the first predefined distance is a value in the range from 77% to 95% of the width, and the second predefined distance is a value from 2.5 to 4.0 mm in combination with the other limitations of the claims.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current, comprising: wherein the two sensor elements are two horizontal Hall elements, and wherein the two horizontal Hall elements are spaced apart by a distance in the range from 0.5 mm to 4.0 mm; and wherein the rectangular cross section of the busbar has a thickness in the range from 2.0 mm to 5.0 mm and a width in the range from 3.0 mm to 10 mm; and wherein the reference point is located in one or more of the following zones: Docket No.: 21023.3842/46 i) in a predefined zone where the first predefined distance is a value in the range from 70% to 95% of the width of the busbar, and the second predefined distance is a value from 1.0 to 3.5 mm; or ii) in a predefined zone where the first predefined distance is a value in the range from 70% to 82% of the width, and the second predefined distance is a value from 1.0 to 1.5 mm; or iii) in a predefined zone where the first predefined distance is a value in the range from 72% to 87% of the width, and the second predefined distance is a value from 1.5 to 2.5 mm; or iv) in a predefined zone where the first predefined distance is a value in the range from 77% to 95% of the width, and the second predefined distance is a value from 2.5 to 3.5 mm in combination with the other limitations of the claims.


Regarding claim 11, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current, comprising: wherein the two sensor elements are two horizontal Hall elements, and wherein the two horizontal Hall elements are spaced apart by a distance in the range from 0.5 mm to 4.0 mm; and wherein the rectangular cross section of the busbar has a thickness in the range from 2.0 mm to 5.0 mm and a width in the range from 3.0 mm to 10 mm; and wherein the reference point is located in one or more of the following zones: i) in a predefined zone where the first predefined distance is a value in the range from 74% to 88% of the width of the busbar, and the second predefined distance is a value from 1.0 to 3.3 mm; or Docket No.: 21023.3843/46 ii) in a predefined zone where the first predefined distance is a value in the range from 74% to 81% of the width, and the second predefined distance is a value from 1.0 to 2.0 mm; or iii) in a predefined zone where the first predefined distance is a value in the range from 75% to 86% of the width, and the second predefined distance is a value from 2.0 to 2.5 mm; or iv) in a predefined zone where the first predefined distance is a value in the range from 77% to 88% of the width, and the second predefined distance is a value from 2.5 to 3.3 mm in combination with the other limitations of the claims.


Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current, comprising: wherein the two sensor elements are two horizontal Hall elements, and wherein the two horizontal Hall elements are spaced apart by a distance in the range from 0.5 mm to 4.0 mm; and wherein the rectangular cross section of the busbar has a thickness in the range from 2.0 mm to 5.0 mm and a width in the range from 3.0 mm to 10.0 mm; and wherein the reference point is located in one or more of the following zones: i) in a predefined zone having a trapezoidal shape in the cross-sectional plane defined by interconnecting the following four points by straight lines: (ds=80%, Zs= 4.0 mm), (ds=110%, Zs=4.0 mm), (ds=85%, Zs=2.0); ii) in a predefined zone having a shape in the cross-sectional plane defined by interconnecting the following five points by straight lines: (ds=80%, Zs= 4.0 mm), (ds=98%, Zs=4.0 mm), (ds=98%, Zs=3.0 mm), (ds=85%, Zs=2.0 mm), (ds=75%, Zs=2.0 mm); Docket No.: 21023.3844/46 iii) in a predefined zone having a trapezoidal shape in the cross-sectional plane defined by interconnecting the following four points by straight lines: (ds=70%, Zs= 0.0 mm), (ds=75%, Zs=2.0 mm), (ds=85%, Zs=2.0 mm), (ds=85%, Zs=0.0 mm); where ds is the first distance, and Zs is the second distance in combination with the other limitations of the claims.


Regarding claim 13, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current, comprising: b) determining a difference of these magnetic field components; c) determining said AC current based on said difference in combination with the other limitations of the claims.

Claims 14 and 15 are also objected to as they depend on objected claim 13. 


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Peczalski et al (USPGpub 20160223699): discloses having a current bus with multiple sensor elements placed on top. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868